DETAILED ACTION
Status of Claims
In the response filed April 14, 2022, Applicant amended claims 1, 10, and 19. Claims 8 and 17 were previously canceled. Claims 1-7, 9-16, and 18-22 are pending in the current application. 

Information Disclosure Statement
The information disclosure statement (IDS) received on March 11, 2022 has been considered by examiner.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant continues to assert that the claimed invention is not directed to an abstract idea because there is no human activity that is equivalent in these claimed features.  Examiner respectfully disagrees. Overall, the claimed invention is directed to determining whether messages within a messaging campaign should be blocked based on a trust indicator and rejection metric or targeted email marketing, which falls into the Certain Methods of Organizing Human Activity. Second, Applicant continues to assert that the claimed invention is not well-understood, routine or conventional because that claims provide a technical solution that improves the technology related to monitoring and blocking electronic messages.  Examiner respectfully disagrees. The claimed invention recites receiving and transmitting message information by using thresholds to block and monitor electronic messages and is directed to conventional targeted marketing campaigns. The rejection is maintained.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-22 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-7, 9-16, and 18-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-7, 9-16, and 18-22 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-7, 9-16, and 18-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 19) recite:
	determine, based on a trust indicator associated with the proposed messaging campaign, that the proposed messaging campaign should be blocked;
	determine a rejection metric associated with the at least one tracked message, wherein determining the rejection metric includes tracking any communications received from a messaging service indicating a rejection response to the at least one tracked message; and
	compare the rejection metric to a selected rejection threshold to determine whether the rejection metric is lower than the selected rejection threshold, wherein the selected rejection threshold is a strict rejection threshold that is lower than a standard rejection threshold that is associated with recipients having no relationship with the sender account, and wherein the strict rejection threshold is selected instead of the standard rejection threshold based on the positive relationship between the at least one recipient and the sender account
The identified limitations recites determining whether messages within a messaging campaign should be blocked based on an trust indicator and rejection metric, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and storage) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite using a processor in communication with a storage to:
receive, from a sender account, a set of parameters for a proposed messaging campaign, the set of parameters including a set of intended recipients; 
select at least one recipient from the set of intended recipients, the at least one recipient being selected based on the at least one recipient having a positive relationship associated with the sender account; 
transmit at least one tracked message to the at least one selected recipient from the set of intended recipients, the at least one tracked message being at least a subset of messages for the proposed messaging campaign, while transmission of messages for the proposed messaging campaign to a remainder of the set of intended recipients is blocked; 
wherein the proposed messaging campaign is subsequently transmitted to the remainder of the intended recipients responsive to the rejection metric being lower than the strict rejection threshold
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting message information, and selecting recipients. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting message information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 9, 11-16,18, and 20-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claims 3 and 12 recite determining the rejection metric passes the threshold by tracking the message, claims 6 and 15 recite selecting at least one recipient based on a relationship level, claims 7 and 16 recite blocking a messaging campaign based on a trust level.  The dependent claims are further directed to certain methods of human activity based on commercial interaction (marketing campaigns).
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 10, 19: processors to execute receiving and transmitting message information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-7, 9-16, and 18-22, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-7, 9, 11-16,18, and 20-22 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.



	


Conclusion
                                                                                                                            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621